In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 14-59V
                                     Filed: April 8, 2016

*************************                                  UNPUBLISHED
COREY VELK,                                *
                                           *               Special Master Hamilton-Fieldman
                      Petitioner,          *
                                           *
v.                                         *               Attorneys’ Fees and Costs;
                                           *               Reasonable Amount Requested
SECRETARY OF HEALTH                        *               to which Respondent Does Not
AND HUMAN SERVICES,                        *               Object.
                                           *
                      Respondent.          *
*************************
Nicholas E. Bunch, White, Getgey & Meyer, Cincinnati, OH, for Petitioner
Jennifer L. Reynaud, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION 1

       On January 24, 2014, Corey Velk (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 Petitioner alleged that the administration of the
Influenza Vaccine caused her to develop Guillan-Barré Syndrome. On November 24, 2015, the
undersigned issued a decision awarding compensation to Petitioner.

        On March 24, 2016, Petitioner filed an application for attorneys’ fees and costs.
Petitioner requests compensation for $13,894.90 in attorneys’ fees, $36,579.00 in expert fees,
and $2,986.60 in costs (of which Petitioner bore $1,250.00); in total, Petitioner requests
compensation in the amount of $53,460.50. See Fee Appl. at 3, ECF No. 43; see also General
Or. #9 Statement at 1, ECF No. 45 (clarifying amount of costs).


1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).
        On April 8, 2016, Respondent filed a response to Petitioner’s application. Resp. Fee
Appl., ECF No. 46. Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an award of
attorneys’ fees and costs.” Resp. Fee Appl. at 2. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Resp. Fee Appl. at 2 n.3. She also asserts that her “estimation of reasonable attorney’s
[sic] fees and costs for the present case roughly falls between $26,000.00 and $39,000.00,” but
provides no basis or explanation for how she arrived at this proposed range. Resp. Fee Appl. at 2
n.3.

        In accordance with the Vaccine Act, see 42 U.S.C. § 300aa-15(e) (2012), the undersigned
finds that Petitioner’s request for fees and costs is reasonable. Notably, Petitioner and
Respondent hotly disputed the element of causation (as to which Petitioner submitted three
expert reports) before stipulating to a settlement (which occurred only after numerous status
conferences). Moreover, Respondent has given the undersigned no reason to believe that
Petitioner’s request is unreasonable. 3

       Accordingly, the undersigned hereby awards the amount of $53,460.50, in the form
of a check made payable jointly to Petitioner and Petitioner’s counsel, Nicholas E. Bunch.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court shall enter judgment in accordance herewith. 4

       IT IS SO ORDERED.

                                                     /s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




3
  Indeed, Petitioner’s request already represents a significant compromise from the informal
initial request directed at Respondent.
4
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).